 1

 2                         UNITED STATES DISTRICT COURT
 3                                EASTERN DISTRICT OF CALIFORNIA

 4

 5    JERRY DILLINGHAM,                                    Case No. 1:18-cv-00507-AWI-SAB (PC)
 6                        Plaintiff,                       ORDER ADOPTING FINDINGS AND
                                                           RECOMMENDATIONS, AND DISMISSING
 7            v.                                           CERTAIN DEFENDANTS AND CLAIMS
 8    N. EMERSON, et al.,                                  [ECF Nos. 43, 45, 46]
 9                        Defendants.                      THIRTY (30) DAY DEADLINE
10

11           Plaintiff Jerry Dillingham is a state prisoner proceeding pro se and in forma pauperis in this

12   civil rights action pursuant to 42 U.S.C. § 1983.

13           On January 11, 2019, Plaintiff filed a second amended complaint. (ECF No. 43.) On

14   February 12, 2019, the Magistrate Judge issued Findings and Recommendations that this action

15   proceed on Plaintiff’s claim against Defendants Emerson, Wilson, Wescoat, Valesco, Loflen,

16   Martines, Marsh, and Doe 1, in their individual capacities, for conditions of confinement in

17   violation of the Eighth Amendment, and against Defendant Wescoat for retaliation in violation of

18   the First Amendment. (ECF No. 45.) The Findings and Recommendations also recommended that

19   Plaintiff’s official capacity claim against Defendant Kernan be dismissed with prejudice, that

20   Plaintiff’s conspiracy and action for neglect to prevent claims be dismissed without leave to amend,

21   and that Plaintiff’s conditions of confinement claim as to Defendants Ibarra, Sherman, and Kernan

22   be dismissed without leave to amend.          (Id.)       Finally, the Findings and Recommendations

23   recommended that Plaintiff be ordered to either notify the Court that he is willing to proceed on

24   those claims found to be cognizable in his second amended complaint or to file a third amended

25   complaint to cure the deficiencies identified in Plaintiff’s retaliation and state-law premises liability

26   claims. (Id.) The Findings and Recommendations were served on Plaintiff and contained notice

27   that any objections thereto were to be filed within thirty (30) days after service of the findings and

28   recommendations. (Id.)
                                                           1
 1          On March 18, 2019, Plaintiff filed objections to the Magistrate Judge’s Findings and

 2   Recommendations. (ECF No. 46.) First, Plaintiff argues that he has stated a cognizable conspiracy

 3   claim against Defendants Valesco and Loflen. In the second amended complaint, Plaintiff alleges

 4   that, on May 5, 2016, Defendant Valesco and an unnamed Sergeant (presumably Defendant Loflen)

 5   conspired to deprive Plaintiff of a dry cell by refusing to move Plaintiff to Building D4, Cell 225,

 6   which was dry, unoccupied and available. However, the declaration of James Cato, Jr., attached as

 7   Exhibit F to Plaintiff’s second amended complaint, states that, while Cell 225 was empty from 3rd

 8   watch on May 5, 2016 through 2nd watch on May 6, 2016, inmates other than Plaintiff were moved

 9   into Cell 225 on May 6, 2016. Therefore, while Cell 225 may have been empty for at least part of

10   May 5, 2016, the reasonable inference from Mr. Cato’s declaration is that Cell 225 was not actually

11   available because it was needed for other inmates. Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d

12   992, 998 (9th Cir. 2010) (“We are not, however, required to accept as true allegations that contradict

13   exhibits attached to the Complaint … .”) (citation omitted). Consequently, Plaintiff’s allegations

14   in the second amended complaint are inadequate to allege a viable conspiracy claim against

15   Defendants Valesco and Loflen. Thus, Plaintiff’s first objection is overruled.

16          Second, Plaintiff argues that he has alleged a cognizable retaliation claim against

17   Defendants Valesco and Loflen. However, Plaintiff has failed to allege facts showing that

18   Defendants Valesco and Loflen took any adverse action against Plaintiff because Plaintiff had filed

19   inmate grievances/appeals or the Form 22. Specifically, while Plaintiff has alleged that, on May 5,

20   2016, he handled Defendant Valesco a Form 22 inmate request for service describing the wet and
21   dangerous conditions in Plaintiff’s cell and that both Defendants Valesco and Loflen refused to

22   either relocate Plaintiff to Cell 225 and/or sign or respond to the Form 22, Plaintiff has not alleged

23   any facts demonstrating that Defendants Valesco and Loflen refused to move Plaintiff to Cell 225

24   or refused to sign or respond to the Form 22 because Plaintiff had submitted the Form 22 or any

25   other inmate grievances/appeals. Further, a single instance by Valesco and Loflen of refusing to

26   process the Form 22 would not chill or silence a person of ordinary firmness from future First
27   Amendment activities. See Rhodes v. Robinson, 408 F.3d 559, 568 (9th Cir. 2005) (discussing the

28   “chilling effect” element of a First Amendment retaliation claim). Therefore, Plaintiff’s allegations
                                                        2
 1   in the second amended complaint are inadequate to allege a cognizable retaliation claim against

 2   Defendants Valesco and Loflen. Thus, Plaintiff’s second objection is overruled.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s

 5   objections, the Court finds that the Magistrate Judge’s Findings and Recommendations are

 6   supported by the record and by proper analysis.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1.     The Findings and Recommendations issued on February 12, 2019, (ECF No. 45),

 9                 are adopted in full;

10          2.     Plaintiff’s official capacity claim against Defendant Kernan is DISMISSED WITH

11                 PREJUDICE;

12          3.     Plaintiff’s conspiracy and action for neglect to prevent claims are DISMISSED

13                 WITHOUT LEAVE TO AMEND;

14          4.     Plaintiff’s conditions of confinement claim against Defendants Ibarra, Sherman, and

15                 Kernan is DISMISSED WITHOUT LEAVE TO AMEND;

16          5.     Within thirty (30) days from the date of service of this order, Plaintiff shall file a

17                 third amended complaint that is consistent with this order and the February 12, 2019

18                 Findings and Recommendation;

19          6.     If Plaintiff fails to file a timely third amended complaint, leave to amend will be

20                 revoked without further notice and this case will proceed on the claims in the Second
21                 Amended Complaint that have been found to be cognizable; and

22          7.     This matter is referred to the assigned magistrate judge for further proceedings.

23
     IT IS SO ORDERED.
24

25   Dated: May 2, 2019
                                                SENIOR DISTRICT JUDGE
26
27

28
                                                       3
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     4
